Slip Op. 00 - 56

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
THE UNITED STATES,                  :
                                    :
                        Plaintiff   :
                                    :
            v.                      :                     Before: MUSGRAVE, JUDGE
                                    :
JOSEPH ALMANY, d/b/a J.A. IMPORTS, :                      Court No. 96-02-00384
DAVID JORDAN, INC., and             :
FAR WEST INSURANCE COMPANY,         :
                                    :
                        Defendants. :
____________________________________:

          David W. Ogden, Acting Assistant Attorney General, David M. Cohen, Director, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice (A. David Lafer, Franklin E. White,
Jr.), for plaintiff.

        Joseph Almany, defendant pro se.

        David K. Geren, Esquire, for defendant David Jordan, Inc.


                     MEMORANDUM AND ORDER TO SHOW CAUSE

                Before the Court is Plaintiff’s Motion for Entry of Judgment for Civil Penalties which

reads as follows:
                 In an order dated November 3, 1999, this Court granted the United States’ motion
        for clarification of the Court’s decision dated June 3, 1998, and held that defendants
        Joseph Almany d/b/a J.A. Imports and David Jordan, Inc. were liable to the United States
        for fraudulent violations of 19 U.S.C. § 1592. In that order, the Court ordered the parties
        to propose scheduling, jointly or separately, for determining the amount of the civil
        penalty. Plaintiff responds to the Court’s order and respectfully requests that the Court
        enter judgment against defendants Joseph Almany d/b/a J.A. Imports and David Jordan,
        Inc., and in favor of the United States, in the amount of $258,311.56 with post-judgment
        interest in the amount established by 28 U.S.C. § 1961(a) and (b)

                In the complaint, the United States requested that the Court enter judgment in
        favor of the United States for $413,138.00 for fraud penalties (or, in the alternative,
        $4,861,68 for gross negligence penalties, or $2,430.84 for negligence penalties), plus
Court No. 96-02-00384                                                                                   Page 2


        interest, jointly and severally against defendants Joseph Almany d/b/a J.A. Imports and
        David Jordan, Inc. In addition, in accordance with 19 U.S.C. § 1592(d), we requested that
        the Court enter judgment in favor of the United States for $5,016.87, representing the lost
        customs duties, plus interest, jointly and severally, against all defendants in this case.

                 In Slip Op. 98-72, dated June 3, 1998, this Court granted the Government’s
        motion for partial summary judgment upon liability and held that the defendants Joseph
        Almany d/b/a J.A. Imports and David Jordan, Inc., and Far West Insurance Company
        (“Far West”) were jointly and severally liable to the United States for the $5,016.87 in lost
        duties. In a separate order issued on the same day, this Court: (1) ordered defendant’s
        [sic] Joseph Almany and David Jordan, Inc. to pay to the United States $5,016.87 plus
        interest; (2) ordered the parties to schedule a trial for determining whether . . . Joseph
        Almany’s violations resulted from fraud, gross negligence, or negligence; (3) ordered that
        Joseph Almany indemnify and exonerate Far West from liability under its bond; and (4)
        removed Far West as a party from this case. The Court subsequently granted judgment
        in favor of Far West upon Far West’s cross-claims against defendant David Jordan, Inc.
        for indemnification for all or any portion of the bonded amount paid by Far West to the
        United States.[]

                 Defendant’s Joseph Almany and David Jordan, Inc. have been determined by this
        Court to be jointly and severally liable for a fraud penalty as a result of violations of 19
        U.S.C. § 1592(a) stated in the complaint. Pursuant to 19 U.S.C. § 1592(c)(1), the
        maximum penalty for fraudulent violations is a penalty which is the equivalent of the
        domestic value of the merchandise. As defendants have presented no reasons why the
        maximum penalty should not be imposed in this case, the Court should exercise its
        discretion to award the United states the maximum penalty permitted resulting from
        defendant Joseph Almany’s egregious “double invoicing” scheme. As is established in
        the attached declaration of Walter Sawelenko, Field National Import Specialist for
        watches and clocks, the domestic value of the merchandise entered by means of the 23
        entries at issue in this case has been determined to be $258,311.56. Accordingly, this
        Court should issue a judgment in favor of the United States against defendants, jointly and
        severally, ordering defendants Joseph Almany d/b/a J.A. Imports and David Jordan, Inc.
        to pay to the United States $258,311.56.

                Plaintiff’s Motion was filed April 17, 2000. As of May 22, 2000, neither defendant
 had responded. See CIT Rules 6(c) and 7(d). Defendants are hereby ordered to show cause why
 judgment should not be granted in favor of The United States of America by June 23, 2000.


        SO ORDERED.
Court No. 96-02-00384                                         Page 3




 Dated: May 23, 2000         _______________________________________
        New York, New York           R. KENTON MUSGRAVE, JUDGE